DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-22 are pending and have been examined.
This action is in reply to the papers filed on 08/14/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/14/2020 and 07/11/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 08/14/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 fails to end with a period. Every claim must end with a period. Claim 21 is rejected for depending from rejected claim 20. Please amend accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for validating a transaction.
Claim 14 recites [a] computer implemented method comprising: selling goods and/or services to a purchaser in exchange for monetary or in-kind value exchange to conclude a transaction; upon concluding the transaction, offering the purchaser an option of entering a free lottery, bet, or game; upon receiving a positive response from the purchaser in response to the offer: entering the free lottery, bet, or game, and accessing a lottery, betting, or game operator system database to create a profile of the purchaser; allowing the purchaser to complete the profile and set at least one authentication method; and validating the profile using the at least one authentication method.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 14-21 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-13 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 22 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 14: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
14. A computer implemented method comprising:

No additional elements are positively claimed.
selling goods and/or services to a purchaser in exchange for monetary or in-kind value exchange to conclude a transaction;
This limitation includes the step of selling goods and/or services to a purchaser in exchange for monetary or in-kind value exchange to conclude a transaction. 
No additional elements are positively claimed.
This limitation is directed to a transaction for goods and/or services in order to facilitate validating a transaction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
upon concluding the transaction, offering the purchaser an option of entering a free lottery, bet, or game; 

This limitation includes the step of upon concluding the transaction, offering the purchaser an option of entering a free lottery, bet, or game. 
No additional elements are positively claimed.
This limitation is directed to offering an incentive in order to facilitate validating a transaction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
upon receiving a positive response from the purchaser in response to the offer: entering the free lottery, bet, or game, and accessing a lottery, betting, or game operator system database to create a profile of the purchaser; 

This limitation includes the step of upon receiving a positive response from the purchaser in response to the offer: entering the free lottery, bet, or game, and accessing a lottery, betting, or game operator system database to create a profile of the purchaser. 
But for the database, this limitation is directed to entering known data into a database (e.g., collecting and storing data) in order to facilitate validating a transaction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
system database to create a profile of the purchaser
allowing the purchaser to complete the profile and set at least one authentication method; and 
This limitation includes the step of allowing the purchaser to complete the profile and set at least one authentication method. 
No additional elements are positively claimed.
This limitation is directed to collecting known information in order to facilitate validating a transaction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
validating the profile using the at least one authentication method.

This limitation includes the step of validating the profile using the at least one authentication method. 
No additional elements are positively claimed.
This limitation is directed to validating known information in order to facilitate validating a transaction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store data. Applicant’s Specification (PGPub. 2020/0372533 [0068]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed database is merely used to store known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claims 1, 2, 4 and CRM claim 22 also contains the identified abstract ideas, with the additional elements of circuitry, GUI, and a database, which are generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 3, 5-13, 15-22 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims selling good and/or services, offering an option/incentive, creating a purchaser profile, and validating the profile. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from validating a transaction. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752.
Regarding Claim 4. Omar 2009/0037311 teaches A computer implemented system comprising: a retailer system (Omar 2009/0037311 [0248 - Retail Based Financial Products] 2. Retail Based Financial Products that May or May not Use Underlying Premium Bonds Depending on the Jurisdiction.) configured to: sell goods and/or services to a purchaser in exchange for monetary or in-kind value exchange to conclude a transaction (Omar 2009/0037311 [0136-0137] [0142] The present invention also extends similarly to a system for exempting a process of competing in a short-term gaming event from a strict Muslim definition of gambling, the system comprising: a remote terminal for providing an ability to purchase a commercial good or service together with an entry into the short-term gaming event which is attached to the purchase of the commercial good or service; a central server spaced apart from the remote terminal for using a portion of the user-paid price for the good or service for entry into the short-term gaming event; and authorising means provided at the server for authorising entry into the short-term gaming event at the same time as the purchase; wherein the terminal is arranged to provide to the user a receipt regarding the user entry into the short-term gaming event, wherein entry into the short-term gaming event is considered permissible under the strict Muslim definition of gambling, as it is attached as an incentive to a purchase the good or service.); upon concluding the transaction, offer the purchaser an option of entering a free lottery, bet, or game (Omar 2009/0037311 [0136-0137; 0142; 0158 - e.g. the system comprising: a remote terminal for providing an ability to purchase a commercial good or service together with an entry into the short-term gaming event which is attached to the purchase of the commercial good or service] [0142 - e.g. that shortterm marketing concept is an automatically selected or self-selected number-based prize scheme such as a selectable numbers lottery, which can help to market the long-term financial investment vehicle attached to it] [see also 0064-0067; 0136-0137]); upon receiving a positive response from the purchaser in response to the offer: enter the free lottery, bet, or game, and access a lottery, betting, or game operator system database to create a profile of the purchaser (Omar 2009/0037311 [0090 - registration of the user into a central register interpreted as completing a profile] The long-term event ticket is usually issued upon registration of the user into a central register of the issuer relating to the long-term event. The registration is by the secure retailer acting as an agent and involves an identification process at the point-of-sale. Here, the long-term event ticket is assigned to the name of a person (normally that has been validated either using a common identity item validation process i.e. passport, or a previous account opening process and specific identity validation i.e. bank account number/address details/credit card number) and recorded in a general register of the issuer. Often the register will be linked to a file containing a signature requiring a fallible human signature validation process. This process is time-consuming and requires the secure retailer to have the ability to authenticate identification documents, such as passports etc. Similarly, on completion of the long-term event, the owner of the long-term event ticket will typically be required to prove their identify to obtain any benefits which have accrued to them by completion of the long-term event. [0201 - account opening process]); allow the purchaser to complete the profile (Omar 2009/0037311 [0090 - registration of the user into a central register interpreted as completing a profile] The long-term event ticket is usually issued upon registration of the user into a central register of the issuer relating to the long-term event. The registration is by the secure retailer acting as an agent and involves an identification process at the point-of-sale. Here, the long-term event ticket is assigned to the name of a person (normally that has been validated either using a common identity item validation process i.e. passport, or a previous account opening process and specific identity validation i.e. bank account number/address details/credit card number) and recorded in a general register of the issuer. Often the register will be linked to a file containing a signature requiring a fallible human signature validation process. This process is time-consuming and requires the secure retailer to have the ability to authenticate identification documents, such as passports etc. Similarly, on completion of the long-term event, the owner of the long-term event ticket will typically be required to prove their identify to obtain any benefits which have accrued to them by completion of the long-term event.) and set at least one authentication method (Omar 2009/0037311 [0090 – validation process interpreted as authentication method] The long-term event ticket is usually issued upon registration of the user into a central register of the issuer relating to the long-term event. The registration is by the secure retailer acting as an agent and involves an identification process at the point-of-sale. Here, the long-term event ticket is assigned to the name of a person (normally that has been validated either using a common identity item validation process i.e. passport, or a previous account opening process and specific identity validation i.e. bank account number/address details/credit card number) and recorded in a general register of the issuer. Often the register will be linked to a file containing a signature requiring a fallible human signature validation process. This process is time-consuming and requires the secure retailer to have the ability to authenticate identification documents, such as passports etc. Similarly, on completion of the long-term event, the owner of the long-term event ticket will typically be required to prove their identify to obtain any benefits which have accrued to them by completion of the long-term event.); validate the profile using the at least one authentication method (Omar 2009/0037311 [0120] The system may further comprise a remote ticketing terminal for issuing the multifunction ticket and the remote ticketing terminal may comprise local authentication means arranged to carry out a local authentication procedure of the card owner. In this way a secure check of ownership can be carried out, for example such a CHIP and PIN check. [0181] The second possible way of reclaiming the ticket amount is one in which the unique ID number 102 of the swipe card 100 acts as a reference to a central database 40 where the details of a bank account at the issuing bank 52 can be accessed (this would be similar to a registered Oyster.TM. Card). The difference between the first bond reclaim procedure described above and the second reclaim procedure is that no receipt data 105 is required for the authentication process. Rather, the bank's check on the authentication of the user's identity, by driving license or passport for example, would be sufficient. They may also require a local PIN number check to be passed as was the case for use of the pre-registered card. In this case, only matured bonds in that user's name are redeemed. Here the security is in the previous marriage of the unique number 102 of the swipe card 100 with the account 84 at the bank 52 using the unique ID number A 110, to which the bonds are allotted, e.g. Mr Smith's unique number 5 card has purchased 10; bonds on different dates.); and record the transaction and the free lottery, bet, or game in a trusted and/or immutable ledger (Omar 2009/0037311 [0102 – data storage means] The storage incompatibility problem is solved by providing two different data storage means related to a single-purchase transaction. The first stores all of the information required for the short-term event (lottery draw) for example the ticket number, the outlet where the ticket was purchased, the time and date of purchase, the user selected numbers of the ticket, any security codes etc, in a data record. The second data store holds a smaller subset of this, for example, only the unique ticket number and the date stamp together with user-registration data. Here, the user registration data may simply be provided in a single data file (user's name and address) which is referenced by multiple long-term event entries. This takes a significantly smaller amount of space than individual records with all of the required details for both long-term and short-term events. Alternatively, as shown in other embodiments described later, the lottery ticket may relate to a pre-registered user in which case the registration data may be held separately from the actual long-term event data and simply be referred to by use of a registration number in the long-term event data store. This latter embodiment can also be adapted to represent a very secure way of using personal data in relation to both the long-term and short-term events.).
Omar 2009/0037311 may not expressly disclose the ledger/blockchain features, however, Ovalle 2018/0096752 teaches recording various transaction events and other information on the blockchain (Ovalle 2018/0096752 [0074 - blockchain is a private chain, side chain, distributed network or blockchain that provides a distributed activity ledger, asset ownership tracking and or smart contracts executed and run by pre-programmed logic run on network of computers] For purposes of the present invention a blockchain is a private chain, side chain, distributed network or blockchain that provides a distributed activity ledger, asset ownership tracking and or smart contracts executed and run by pre-programmed logic run on network of computers. In one embodiment the blockchain is a type of distributed computing system. In one embodiment the blockchain is suitable for recording events, and other records, management activities, identity management, transaction processing, and documenting provenance relative to a lottery. As a non-limiting example the blockchain is a distributed database that supports smart contracts that self execute and handles the enforcement, management and performance and payment of transactions that can manage the operations of a lottery including collection of wager purchases, and payment and distributions of winnings based upon lottery outcomes. In one embodiment a blockchain is secure by design and can be a distributed computing system with a high Byzantine fault tolerance. In one embodiment decentralized consensus has achieved with a blockchain. As a non-limiting example a blockchain is suitable for the recording of a variety of different: events, medical records, other records management activities, identity management, transaction processing, documenting provenance and the like.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Omar 2009/0037311 to include the blockchain features as taught by Ovalle 2018/0096752. One of ordinary skill in the art would have been motivated to do so in order to record information in a commonly used public ledger such as blockchain which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Regarding Claim 1. A computer implemented system for validating a transaction and recording the transaction to a blockchain comprising: 
circuitry configured to: 
implement a first transaction between a user and an entity; 
upon concluding the first transaction, provide the user a possibility of entering into a complimentary second transaction via a graphical user interface; 
upon receiving a positive response from the user in response to the provision: 
implement the complimentary second transaction, and access a transaction system database to create a profile of the user; 
permit the user to complete the profile via the graphical user interface and set at least one authentication basis; 
validate the profile using the at least one authentication basis; and 
record the first transaction and the complimentary second transaction in the blockchain in response to the validation.
Claim 1, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 2. A computer implemented system for validating a transaction comprising: 
circuitry configured to: 
implement a first transaction with a purchaser; 
upon concluding the first transaction, offer the purchaser an option of entering a free second transaction; 
upon receiving a positive response from the purchaser in response to the offer: 
enter the free second transaction, and access a transaction system database to create a profile of the purchaser; 
allow the purchaser to complete the profile and set at least one authentication method; 
validate the profile using the at least one authentication method; and 
record the first transaction and the free second transaction in a trusted and/or immutable ledger.
Claim 2, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 14. A computer implemented method comprising: 
selling goods and/or services to a purchaser in exchange for monetary or in-kind value exchange to conclude a transaction; 
upon concluding the transaction, offering the purchaser an option of entering a free lottery, bet, or game; 
upon receiving a positive response from the purchaser in response to the offer: 
entering the free lottery, bet, or game, and accessing a lottery, betting, or game operator system database to create a profile of the purchaser; 
allowing the purchaser to complete the profile and set at least one authentication method; and 
validating the profile using the at least one authentication method.
Claim 14, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 




Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752.
Regarding Claim 3. The computer implemented system of claim 2, wherein the trusted and/or immutable ledger includes a blockchain.
Omar 2009/0037311 may not expressly disclose the ledger/blockchain features, however, Ovalle 2018/0096752 teaches recording various transaction events and other information on the blockchain (Ovalle 2018/0096752 [0074 - blockchain is a private chain, side chain, distributed network or blockchain that provides a distributed activity ledger, asset ownership tracking and or smart contracts executed and run by pre-programmed logic run on network of computers] For purposes of the present invention a blockchain is a private chain, side chain, distributed network or blockchain that provides a distributed activity ledger, asset ownership tracking and or smart contracts executed and run by pre-programmed logic run on network of computers. In one embodiment the blockchain is a type of distributed computing system. In one embodiment the blockchain is suitable for recording events, and other records, management activities, identity management, transaction processing, and documenting provenance relative to a lottery. As a non-limiting example the blockchain is a distributed database that supports smart contracts that self execute and handles the enforcement, management and performance and payment of transactions that can manage the operations of a lottery including collection of wager purchases, and payment and distributions of winnings based upon lottery outcomes. In one embodiment a blockchain is secure by design and can be a distributed computing system with a high Byzantine fault tolerance. In one embodiment decentralized consensus has achieved with a blockchain. As a non-limiting example a blockchain is suitable for the recording of a variety of different: events, medical records, other records management activities, identity management, transaction processing, documenting provenance and the like.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Omar 2009/0037311 to include the blockchain features as taught by Ovalle 2018/0096752. One of ordinary skill in the art would have been motivated to do so in order to record information in a commonly used public ledger such as blockchain which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Regarding Claim 13. The computer implemented system of claim 4, wherein a record of the transaction and the free lottery, bet, or game is recorded in a trusted and/or immutable ledger.
Claim 13, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752; in further view of Sinclair 2014/0019231.
Regarding Claim 5. Omar 2009/0037311 further teaches The computer implemented system of claim 4, wherein the retailer system is further configured to: scan or enter identifications of the goods and/or services sold to the purchaser, and record the identifications in the profile of the purchaser (Omar 2009/0037311 [0090; 0108-0110]).
Omar 2009/0037311 may not expressly disclose the profile features, however, Sinclair 2014/0019231 teaches (Sinclair 2014/0019231 [0015 storing user purchase history in a profile] A tangible computer readable medium may include non-transitory computer readable instructions that, when executed, cause one or more processors to: provide, at a display, product content regarding a first product; determine that first identification information, associated with a user, has been received at an input interface; determine, based on the received identification information, that the user is proximate to the display such that the user may view the product content provided at the display; identify a consumer profile, stored at a digital storage medium, associated with the user; associate the product content to the consumer profile; determine that second identification information has been received at a point of sale system, where the second identification information is associated with the consumer profile; track, at the point of sale system, a purchase decision of the user, wherein the purchase decision indicates whether the user purchased the first product at the retail store; associate the purchase decision with the product content; and store, to a digital storage medium, data representing the purchase decision for subsequent retrieval and use in one or more of the following: (i) performing market analysis, (ii) performing consumer analysis, or (iii) generating a targeted advertisement.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Omar 2009/0037311 to include the profile features as taught by Sinclair 2014/0019231. One of ordinary skill in the art would have been motivated to do so in order to record information in a user profile which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Regarding Claim 15. The computer implemented method of claim 14, further comprising: scanning or entering identifications of the goods and/or services sold to the purchaser, and recording the identifications in the profile of the purchaser.
Claim 15, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752.
Regarding Claim 6. Omar 2009/0037311 further teaches The computer implemented system of claim 4, wherein the retailer system is further configured to: allow the purchaser to select a limited combination of elements from a broader group of elements as a lottery entry, bet, or game selection, and store the limited combination of elements in the profile in the game operator system database (Omar 2009/0037311 [0064-0067; 0090; 0108-0110]).

Regarding Claim 16. The computer implemented method of claim 14, further comprising: allowing the purchaser to select a limited combination of elements from a broader group of elements as a lottery entry, bet, or game selection, and storing the limited combination of elements in the profile in the game operator system database.
Claim 16, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752; in further view of Guziel et al. 2011/0034230.
Regarding Claim 7. The computer implemented system of claim 4, 
Omar 2009/0037311 may not expressly disclose the following features, however, Guziel et al. 2011/0034230 teaches wherein the retailer system is further configured to: offer the purchaser one or more free lottery, bet, or game entries per purchase or transaction by the purchaser, the one or more free lottery, bet, or game entries including scratch cards with pre-determined combinations that are discoverable instantly (Guziel et al. 2011/0034230 [0045-0048; 0052; 0055]).
It would have been obvious to one of ordinary skill in the art to have modified the system of Omar by including the retailer system configured to offer the purchaser one or more free lottery, bet, or game entries per purchase or transaction by the purchaser, including scratch cards with pre-determined combinations that are discoverable instantly as taught by Guziel because the modification would help promote business (Guziel [0055]) and provide incentives to the customer.

Regarding Claim 17. The computer implemented method of claim 14, further comprising offering the purchaser one or more free lottery, bet, or game entries per purchase or transaction by the purchaser, the one or more free lottery, bet, or game entries including scratch cards with pre-determined combinations that are discoverable instantly.
Claim 17, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752.
Regarding Claim 8. Omar 2009/0037311 further teaches The computer implemented system of claim 4, further comprising: a lottery, betting, or game operator system configured to: conduct a live draw or publish or reference other publishers of lottery, betting, or game results at a pre-determined and designated time and date securely and transparently, and report the results such that the purchaser can manually or electronically match against the free lottery, bet, or game entry (Omar 2009/0037311 [0205 – e.g., a winning ticket of a prize draw has been selected, the remote server can look up the mobile telecommunications address associated with the ticket number (e.g. mobile telephone number) and send a notification back to the mobile device of the user concerning the outcome of the short-term event][0334 - e.g. win by validating his ticket at a terminal in much the same way a lottery winner does. By use of a terminal network this product can be enabled to work with a landline/payphone system (for those potential customers who either don't own a landline or a mobile phone) by having a person buying a code over a particular terminal network system and then that person rings in to a particular line and so forth]).

Regarding Claim 18. The computer implemented method of claim 14, further comprising: conducting a live draw or publish or reference other publishers of lottery, betting, or game results at a pre-determined and designated time and date securely and transparently, and reporting the results such that the purchaser can manually or electronically match against the free lottery, bet, or game entry.
Claim 18, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752.
Regarding Claim 9. Omar 2009/0037311 further teaches The computer implemented system of claim 4, wherein the lottery, betting, or game operator system is further configured to use a profile of a buyer, a profile of a seller, the at least one authentication method, a provenance of the goods and/or services, and/or the lottery, bet, or game entry to facilitate a trade of the goods and/or services and/or the lottery, bet, or game entry (Omar 2009/0037311 [0120 - e.g. remote ticketing terminal for issuing the multifunction ticket and the remote ticketing terminal may comprise local authentication means arranged to carry out a local authentication procedure of the card owner][0090; 0108; 0244-0250 - e.g. a virtual traded option on an index]).

Regarding Claim 19. The computer implemented method of claim 14, further comprising using a profile of a buyer, a profile of a seller, the at least one authentication method, a provenance of the goods and/or services, and/or the lottery, bet, or game entry to facilitate a trade of the goods and/or services and/or the lottery, bet, or game entry.
Claim 19, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 




Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752; in further view of Bailard 2007/0244778.
Regarding Claim 10. The computer implemented system of claim 9, Omar 2009/0037311 may not expressly disclose the following features, however, Bailard 2007/0244778 teaches wherein the retailer system is further configured to: encapsulate the validation as a digital signature (Bailard 2007/0244778 [0088 - a variety of validation equipment … such as … digital signature capture devices…] In contrast, the components of an exemplary mall branch location 1500 are shown in FIG. 15. As seen in the figure, an exemplary mall branch location includes an island-style workspace 1502, designed to be utilized in an open space or throughway in a mall or shopping center, for example. The workspace 1502 can support one or more employees, having one or more computer terminals or workstations allowing the employee(s) to access the system. The workspace also can include at least one kiosk-style terminal 1510 allowing customers to access the system without an employee, such as when the employee is busy or after standard business hours of the workspace. The inclusion of a kiosk-style terminal 1510 can provide a customer with 24 hour access to the system. Accordingly, such a location can include equipment that is appropriate for both a manned and an unmanned location. The workspace includes computer equipment 1504 as described elsewhere herein, which can include devices such as a PC workstation, monitor, keyboard, printer, card activation reader, and a pin number generator. The workspace also can include a variety of validation equipment 1506 as discussed elsewhere herein, such as biometric devices, fingerprint devices, digital signature capture devices, drivers license scanners, and check readers. The workspace also can include a variety of other peripheral equipment 1508 as described elsewhere herein, such as a money order printer, standard printer, and customer monitor. The equipment can be configured to provide for various applications and types of access described herein, including access to initial application, authentication, validation, request, and authorization applications.), and update the lottery, betting, or game operator system database with the digital signature signature (Bailard 2007/0244778 [0063 – updating a database] After document processing, the customer goes through a closing step 812, wherein a validation of all documentation is done before the board transaction is initiated. The funding option then is determined, such as funding to a debit card, direct deposit (ACH), or via wire, and the necessary funding procedures initiated. The system also assigns a settlement payment for this transaction, where applicable, such as by directing the user to settle payment at a document center, store, or with a marketing representative, and determining any relevant information, such as dates, locations, installments, amounts, fees, and penalties. After all the necessary information has been obtained and/or determined, the system updates the data in a Customer Relationship Management (CRM) or other data management system as is known in the art. In one embodiment this entire process 800 is designed to take six minutes or less (not including travel time of the customer between an offsite location and a document center, where applicable). The steps of the process from the application step 802 through the decision step 808 in this embodiment typically will take between one and three minutes, with the remaining steps taking between two and three minutes. The remaining steps, which may be required to occur through a document center in some embodiments, can occur on the same day as steps 802 through 808, or can occur up to three or more days later in this embodiment. Other embodiments may allow a transaction to be suspended for any appropriate period of time, after which the customer may be required to submit a new application. At least some customer data may be retained so that the customer does not have to completely start over for a subsequent application.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Omar 2009/0037311 to include the digital signature features as taught by Bailard 2007/0244778. One of ordinary skill in the art would have been motivated to do so in order to validate and record a signature to prove identity which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Regarding Claim 20. The computer implemented method of claim 19, further comprising: encapsulating the validation as a digital signature, and updating the lottery, betting, or game operator system database with the digital signature
Claim 20, has similar limitations as of Claim(s) 10, therefore it is REJECTED under the same rationale as Claim(s) 10. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752; in further view of Bailard 2007/0244778.
Regarding Claim 11. Omar 2009/0037311 further teaches The computer implemented system of claim 10, wherein the lottery, betting, or game operator system includes the lottery, betting, or game operator system database (Omar 2009/0037311 [0216] The Distribution Medium will dictate that some of the product features nominally common to a number of seemingly similar products will in fact be different for those nominally similar products, i.e. a fixed terminal network and/or a mobile phone distribution medium both depending on a central system database for registration of transactions as well as other calculations related to those transactions can only operate according to certain parameters some of which affect product features differently. Thus the product offered on a central system and terminal network may be different to one offered on a central system and mobile telecommunications network.).
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752; in further view of Bailard 2007/0244778; in even further view of Ryu et al. 2017/0141924.
Regarding Claim 12. The computer implemented system of claim 11, Omar 2009/0037311 may not expressly disclose the following features, however, Ryu et al. 2017/0141924 teaches wherein the lottery, betting, or game operator system database is further configured to generate a token including details of the goods and/or services, and/or the lottery, bet, or game entry of the trade and information of the buyer, the seller and the buyer authenticate the trade, and the lottery, betting, or game operator system database is updated with a digital signature of the seller and a digital signature of the buyer (Ryu et al. 2017/0141924 [0025] In this case, when one of the digital signature service provision servers is newly registered by the digital signature service configuration server, the newly registered digital signature service provision server may transmit a message that requests issue of a unique authentication token for digital signature service interworking authorization to the digital signature service configuration server, using unique authentication information; the digital signature service configuration server may compare the unique authentication information, transmitted from the newly registered digital signature service provision server, with previously stored unique authentication information, generate and encrypt both the unique authentication token for the unique authentication information and information about digital signature service interworking if the newly registered digital signature service provision server has the digital signature service performance right, and transmit the encrypted token and the encrypted information to the newly registered digital signature service provision server; the newly registered digital signature service provision server may decrypt the encrypted unique authentication token and the encrypted information about digital signature service interworking, which are transmitted from the digital signature service configuration server, and transmit a message that requests approval of the digital signature service interworking authorization using the unique authentication token according to a list of digital signature service provision servers to be accessed, which is included in the decrypted information about digital signature service interworking; and each of the digital signature service provision servers to be accessed may decrypt the unique authentication token, transmitted from the newly registered digital signature service provision server, by interworking with the digital signature service configuration server, and transmit a result of the approval of the digital signature service interworking authorization to the newly registered digital signature service provision server when decrypting is successfully performed. [0029] The system may further include an authentication server that generates and encrypts a unique authentication token and transmits the unique authentication token to a corresponding digital signature target terminal, when entity authentication information, received from each of the digital signature target terminals, is identical to previously stored entity authentication information, wherein each of the digital signature service provision servers may decrypt the unique authentication token, transmitted from each of the digital signature target terminals, by interworking with the authentication server, and transmit a result of approval of authentication to a corresponding digital signature target terminal when the decryption is successfully performed; the corresponding digital signature target terminal may transmit a hash value of digital signature target data, which is generated by a predetermined hash function, along with entity identification information to a digital signature service provision server, which is selected by the digital signature service relay server; and the digital signature service provision server, selected by the digital signature service relay server, may generate a new hash value by combining the hash value of the digital signature target data with the entity identification information, which are transmitted from the corresponding digital signature target terminal, generate a unique digital signature based on a hash chain of the constructed hash tree, using the generated new hash value, and transmit the unique digital signature to the corresponding digital signature target terminal. [0111] In this case, the digital signature service configuration server 300 receives the unique authentication information, transmitted from the corresponding new digital signature service provision server 200-N, and compares it with previously stored unique authentication information. If the corresponding digital signature service provision server 200-N has the digital signature service performance right, the digital signature service configuration server 300 generates and encrypts not only a unique authentication token for the corresponding unique authentication information but also information about digital signature service interworking, and then transmits them to the corresponding digital signature service provision server 200-N.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Omar 2009/0037311 to include the token features as taught by Ryu et al. 2017/0141924. One of ordinary skill in the art would have been motivated to do so in order to record information using a common token which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Regarding Claim 21. The computer implemented method of claim 20, further comprising: generating a token including details of the goods and/or services, and/or the lottery, bet, or game entry of the trade and information of the buyer, authenticating the trade, and updating the lottery, betting, or game operator system database with a digital signature of the seller and a digital signature of the buyer.
Claim 21, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 


Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over: Omar 2009/0037311; in view of Ovalle 2018/0096752.
Regarding Claim 22. Omar 2009/0037311 further teaches A computer program product including one or more computer readable instructions embedded on a non-transitory computer readable medium and configured to cause one or more computer processors to perform the method of claim 14 (Omar 2009/0037311 [0158; 0210]).

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al. US 9,092,945 [Abstract] Systems, apparatus, methods and articles of manufacture provide for the distribution of a payout amount associated with a lottery ticket being conditioned or otherwise based on the payout amount. Some embodiments provide for determining a positive payout amount associated with a lottery ticket and determining at least one recipient and/or beneficiary of the positive payout amount based on (i) the positive payout amount and/or (ii) a recipient or beneficiary associated with the lottery ticket and/or the payout amount. In one embodiment, larger prizes (e.g., a jackpot prize, a prize greater than a predetermined threshold payout amount) are awarded to the player(s) of a virtual lottery ticket (e.g., shared by the players), and smaller prizes are distributed to a charitable organization (e.g., other than any of the players) selected by one or more players of the lottery ticket.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682